 


113 HR 3380 IH: To delay any increases in premium rates for flood insurance coverage under the National Flood Insurance Program until the Federal Emergency Management Agency completes a comprehensive review and updating of all flood insurance rate maps and the Army Corps of Engineers reviews and certifies that such maps include all flood mitigation and flood control projects completed by the Corps.
U.S. House of Representatives
2013-10-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
1st Session
H. R. 3380 
IN THE HOUSE OF REPRESENTATIVES 
 
October 30, 2013 
Mr. Rahall introduced the following bill; which was referred to the Committee on Financial Services
 
A BILL 
To delay any increases in premium rates for flood insurance coverage under the National Flood Insurance Program until the Federal Emergency Management Agency completes a comprehensive review and updating of all flood insurance rate maps and the Army Corps of Engineers reviews and certifies that such maps include all flood mitigation and flood control projects completed by the Corps. 
 
 
1.Congressional findingsThe Congress finds that the Administrator of the Federal Emergency Management Agency has the duty, pursuant to section 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) and section 1360(f) of the National Flood Insurance Act of 1968 (42 U.S.C. 4101(f)), to review and update the flood insurance rate maps under the National Flood Insurance Program.
2.Delay of flood insurance rate increases
(a)In generalNotwithstanding any other provision of law, the risk premium rates for flood insurance coverage made available under the National Flood Insurance Program shall not be increased from such rates in effect as of September 30, 2013, until—
(1)the Administrator of the Federal Emergency Management Agency completes a first comprehensive review and updating of all flood insurance rate maps for such Program under section 100216 of the Biggert-Waters Flood Insurance Reform Act of 2012 (42 U.S.C. 4101b) initiated after the date of the enactment of the Biggert-Waters Flood Insurance Reform Act of 2012; and
(2)the Secretary of the Army, acting through the Chief of Engineers, reviews and certifies that such rate maps accurately reflect all flood mitigation and flood control projects completed within the affected watershed by the Army Corps of Engineers as of the date on which such rate maps were reviewed and updated as required by paragraph (1).
(b)Effective date; refund of excess premium charges collectedThe amendments made by subsection (a) shall take effect as if enacted as part of the Biggert-Waters Flood Insurance Reform Act of 2012 (Public Law 112–141; 126 Stat. 916) and the Administrator of the Federal Emergency Management Agency shall refund to insureds any premiums for flood insurance coverage under the National Flood Insurance Program collected in excess of the rates required under subsection (a). 
 
